519 F.2d 1372
5 Envtl. L. Rep. 20,666
NAMED INDIVIDUAL MEMBERS OF the SAN ANTONIO CONSERVATIONSOCIETY et al., Plaintiffs-Appellants,v.The TEXAS HIGHWAY DEPARTMENT et al., Defendants-Appellees.
No. 74-1231.
United States Court of Appeals,Fifth Circuit.
Sept. 25, 1975.

John W. Vardaman, Jr., Washington, D. C., for plaintiffs-appellants.
William S. Sessions, U. S. Atty., Edward M. Johnson, Asst. U. S. Atty., San Antonio, Tex., Larry F. York, Lynn Taylor, Asst. Attys. Gen., Samuel D. McDaniel, Chas.  Alan Wright, Austin, Tex., Leonard Schaitman, Judith S. Feigin, Dept. of Justice, Appellate Sec., Civil Div., Washington, D. C., for defendants-appellees.
Hubert W. Green, San Antonio, Tex., amicus curiae for Greater San Antonio Chamber of Commerce.
Crawford B. Reeder, City Atty., San Antonio, Tex., amicus curiae for City of San Antonio.
Appeal from the United States District Court for the Western District of Texas; Jack Roberts, Judge.
Before BROWN, Chief Judge, and TUTTLE, WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON, MORGAN, CLARK, RONEY and GEE, Circuit Judges.

BY THE COURT:

1
The decision of the District Court which rejected the claim of plaintiffs for attorneys' fees in this case is affirmed on the basis of the recent decision of the Supreme Court in Alyeska Pipeline Service Co. v. Wilderness Society et al., --- U.S. ---, 95 S.Ct. 1612, 44 L.Ed.2d 141 (1975).


2
Affirmed.